Citation Nr: 0740104	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for an additional disability as a 
result of coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates an additional 
disability as a result of a coronary artery bypass grafting 
is not shown to have been proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care nor were any residual disabilities shown to have 
been events not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an 
additional disability as a result of coronary artery bypass 
grafting have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  
Although in correspondence dated in December 2005 the veteran 
reported his left foot had begun to swell again, there is no 
indication he sought treatment or any additional pertinent 
medical records exist.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received in 
March 2005.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

Factual Background and Analysis

In this case, the veteran contends that he has had problems 
as a result of a coronary artery bypass grafting performed in 
February 1998.  He stated that he had been informed prior to 
a procedure at a private hospital in November 2003 that the 
February 1998 procedure had been performed incorrectly and 
that blood flow was not good because the "heart had been 
hooked up wrong."  An informal Decision Review Officer 
conference report noted the veteran stated his 1998 surgery 
had gone well with no complications, but that at a later date 
he began to have circulatory problems in his left lower 
extremity and his left foot turned black.  He reported a 
private doctor told him he had been hooked up wrong and that 
his left foot problems cleared up after catheterization.  He 
stated his teaching position had been terminated at the time 
of his left foot problems and he expressed his opinion that 
his loss of employment was due to VA treatment.

VA treatment records dated in January 1998 show the veteran 
had a history of obesity and hypertension.  Blood pressure 
findings of 167/105 were reported.  The diagnoses included 
obesity with hyperlipidemia and hypertension.  VA hospital 
records dated February 5, 1998, show the veteran had chest 
pains with electrocardiogram (EKG) changes and was found to 
have total occlusion of the left anterior descending artery 
during coronary angioplasty.  A consent form for coronary 
artery bypass grafting was signed by the veteran on February 
5, 1998.  An operation report noted a documented history of 
coronary artery disease with present unstable angina and a 
previous history of subendocardial infarction.  A pre-
operative ejection fraction of 50 percent was reported.  
Coronary artery bypass grafting was performed on February 6, 
1998.  No complications with the procedure were reported and 
the veteran was subsequently transferred to the cardiac 
surgical intensive care unit in satisfactory condition.  Echo 
cardiology imaging on February 6, 1998, revealed a normal 
ejection fraction of approximately 55 percent.  There was 
aortic valve sclerosis, but the other cardiac valves appeared 
structurally normal.  There was no evidence of pericardial 
effusion.  Chest X-rays dated February 6, 1998, revealed 
postsurgical changes with probable left pleural effusion.  A 
hospital discharge summary dated from February 5, 1998, to 
February 11, 1998, noted the veteran had developed an acute 
onset of chest pain after cardiac catheterization and was 
determined to be in need of an urgent coronary artery bypass 
graft.  It was noted he did well intraoperatively and was 
taken to the surgical intensive care unit in stable 
condition.  He continued to do well and was subsequently  
transferred to the general surgical care floor.  

VA treatment records dated February 27, 1998, noted the 
veteran had mild edema to the left leg.  The examiner's 
assessment was coronary artery disease status post quadruple 
bypass.  The following day, February 28, 1998, examination of 
the lower extremities revealed no edema, clubbing or cyanosis 
(ECC).  A May 1998 report noted 1+ pitting edema in the lower 
extremities.  The examiner's assessment was status post 
coronary artery bypass grafting times four.  It was noted the 
veteran was doing fine.  A June 1998 echocardiogram report 
noted a technically difficult study with normal left 
ventricle systolic function.  The veteran reported there was 
no relief of his lower extremity edema on August 6, 1998.  A 
primary care physician noted there was no edema to the 
extremities during an August 10, 1998, examination.

Private medical records dated in October 2003 noted the 
veteran had a history of hypertension, hypertriglyceridemia, 
morbid obesity, diagnostic catheterization, and coronary 
bypass.  Reports show the veteran underwent left heart 
catheterization and left and right coronary and saphenous 
vein angiography at that time which revealed significant 
three vessel coronary artery disease.  A November 2003 report 
noted cardiac catheterization revealed occlusion of the vein 
graft to the obtuse marginal branch system and that the 
veteran had been referred for intervention to the native 
circumflex/obtuse marginal system.  Records show he underwent 
percutaneous transluminal coronary angioplasty of the left 
circumflex, first and second obtuse marginal branches, and 
intracoronary stent placement to the proximal, mid and distal 
circumflex, and the first obtuse marginal branch.  

Private treatment reports show a lower extremity venous 
duplex study in May 2004 revealed no evidence of deep venous 
thrombosis of the left lower extremity.  The veteran 
underwent physical examination in August 2004 in order to 
become a football official and he denied any shortness of 
breath, orthopnea, chest pain, edema, fatigue, syncope, 
dizziness, or palpations.  The examiner noted there was no 
lower extremity edema.  A February 2005 report noted he had 
no complaints.  Examination revealed no lower extremity 
edema.  Blood pressure readings of 140/80 were provided.  The 
diagnoses included history of coronary artery disease, 
history of hyperlipidemia, and history of hypertension.  The 
veteran was encouraged to monitor his weight.  It was noted 
he continued to officiate at little league and high school 
sporting events and he was encouraged to continue that 
exercise.  

Based upon the evidence of record, the Board finds an 
additional disability as a result of coronary artery bypass 
grafting is not shown to have been proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor were any residual disabilities 
shown to have been events not reasonably foreseeable.  While 
the veteran is shown to have experienced edema to the lower 
extremities in 1998, there is no competent evidence relating 
these symptoms to VA treatment.  There is no medical evidence 
of any related complaints or treatment during the period from 
August 1998 to October 2003 and no competent evidence 
indicating the medical procedures the veteran required in 
October 2003 were proximately caused by any prior VA 
treatment.  In fact, the medical evidence shows the veteran 
had done well intraoperatively and was doing fine upon 
follow-up examinations in 1998.

Although the veteran may believe he has an additional 
disability as a result of VA treatment, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation.  Grottveit, 5 Vet. 
App. 91.  There is no competent evidence demonstrating that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or that VA 
furnished hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent.  
Therefore, the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for an additional disability as a 
result of coronary artery bypass grafting is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


